Hill, J.
The Civil Code, § 6139, provides that bills Of exceptions shall-be signed by the plaintiff in error or his attorney or solicitor. In this' case the trial judge certifies that the bill of exceptions was left with him on *57the night of October 15, 1918, the last day for such presentation. The attorney for the plaintiff in error was notified by the trial judge ten days later, over the telephone and by mail, of the incorrectness of the bill of exceptions, and he agreed for the attorney to correct and sign it. In accordance with this notice, and the authority given by the presiding judge, the attorney signed the bill of exceptions and presented it for certification on November 22, 1918. The trial judge consented for him to sign the bill of exceptions after the date or time had expired in which he could legally sign it, and it was certified after the time had expired on which the judge could certify such bill of exceptions. It thus appears that the requirements of the law as to tendering bills of exceptions, and of certifying the same, have not been complied with; and the Supreme Court in such case is without jurisdiction to consider the paper thus brought before it. It follows that the bill of exceptions must be dismissed. O’Connell v. Friedman, 117 Ga. 948 (43 S. E. 1001); Johnson v. Stevens, 147 Ga. 521 (94 S. E. 1011).
No. 1258.
April 16, 1919.
Writ of error; from Berrien. Motion to dismiss.
J. P. Knight, for plaintiff in error. R. A. Hendricks, contra.

Writ of error dismissed.


All the Justices concur.